Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the endoscope system" in line 1. While the optical scope
may serve as an endoscope, the prior claim language does not recite an endoscope system. There
is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. 	Claim 15 is rejected under 35 U.S.C. 101 because claim 15 is directed to non-statutory subject matter as follows. Claim 15 defines a recording medium storing a computer program embodying functional descriptive material. However the claim does not define a non-transitory recording medium storing the computer program, and is thus non-statutory for that reason in light of the notice in the Official Gazette dated February 23, 2010 regarding subject matter eligibility of computer readable media. While the specification in page 13, lines 15-19 says: “In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing apparatus, it will be appreciated that a non-transitory machine-readable medium carrying such software, such as an optical disk, a magnetic disk, semiconductor memory or the like, is also considered to represent an embodiment of the present disclosure”, the claim does not unambiguously exclude propagating signals per se. Please note, in order to be useful in conveying information, propagating signals necessarily store the information at least during the finite, transient period of the transmission, so that the language requiring the recording medium to be a "storage” medium does not clearly and unambiguously preclude the full scope of the claimed invention from encompassing a propagating signal per se. The examiner suggests amending the claim as follows: “A non-transitory recording medium storing a computer program for controlling a computer to perform . . .” Any amendment to the claim should be commensurate with its corresponding disclosure.
Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. 	Claims 4 (which includes the limitations of claims 1-3), 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 respectively of U.S. Patent No. 11,146,723. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 1, 11, 12, and 13 require the additional elements (See the highlighted elements shown in the table below) not required by representative application claims 4, 14, 15, and 16 respectively. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claims 4, 14, 15, and 16 which recite
the open-ended transitional phrase "comprising", do not preclude the additional
elements recited by representative patent claims 1, 11, 12, and 13 respectively, and
Whereby the elements of representative application claims 4, 14, 15, and 16 are fully
anticipated by representative patent claims 1, 11, 12, and 13 respectively, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967),
also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
US Application No. 17/495828
US Patent No. 11,146,723
Claim 4. An optical scope system for capturing an image of a scene, the endoscope system comprising:
Claim 1. An optical scope system for capturing an image of a scene, the optical scope system comprising: 
a plurality of image sensors each operable to capture a respective initial image of the
scene, each of the image sensors is operable to capture light using a different respective one of red, green and blue (RGB) colour channels;
a plurality of image sensors each operable to capture a respective initial image of the scene, each of the image sensors is operable to capture light using a different respective one of red, green and blue (RGB) color channels;
a lens arrangement operable to receive light from the scene and to form each initial
image on each respective image sensor, each image sensor being located at a different
respective distance from the lens arrangement; and
and at least one lens to receive light from the scene and to form each initial image on each respective image sensor, each image sensor being located at a different respective distance from the at least one lens;
an image processor operable to generate the captured image of the scene on the basis
of image data from one or more of the captured initial images.
and an image processor operable to: divide each of the captured initial images into predetermined portions; 
determine an image sharpness level for corresponding portions of each of the captured initial images;
determine an image sharpness level for corresponding predetermined portions of each of the captured initial images;
determine the highest one of the determined image sharpness levels;
determine the highest one of the determined image sharpness levels;
and generate, on the basis of image data from each of the captured initial images, the
captured image of the scene so that a portion of the captured image of the scene corresponding to the corresponding portions of each of the captured initial images has a sharpness level equal to the determined highest image sharpness level, transporting the image sharpness level of the one of the corresponding portions of the captured initial images which has the determined highest image sharpness level to the other
corresponding portions of the captured initial images; and
and generate, on the basis of image data from each of the captured initial images, the captured image of the scene so that a portion of the captured image of the scene corresponding to the corresponding predetermined portions of each of the captured initial images has a sharpness level equal to the determined highest image sharpness level, including transporting the image sharpness level of the one of the corresponding predetermined portions of the captured initial images which has the determined highest image sharpness level to the other corresponding predetermined portions of the captured initial images;
combining the one of the corresponding portions of the captured initial images which has the determined highest image sharpness level with the other corresponding portions of the captured initial images to which the determined highest image sharpness level has been transported.
and combining the one of the corresponding predetermined portions of the captured initial images which has the determined highest image sharpness level with the other corresponding predetermined portions of the captured initial images to which the determined highest image sharpness level has been transported.
Claim 14. A method of capturing an image of a scene in an optical scope system, the method
comprising:
Claim 11. A method of capturing an image of a scene in an optical scope system, the method comprising: 
capturing a plurality of initial images of the scene, each initial image of the scene being
captured using a respective one of a plurality of image sensors, wherein each image sensor is located at a different respective distance from a lens arrangement operable to receive light from the scene and to form each initial image on each respective image sensor; and
capturing a plurality of initial images of the scene, each initial image of the scene being captured using a respective one of a plurality of image sensors, wherein each image sensor is located at a different respective distance from at least one lens to receive light from the scene and to form each initial image on each respective image sensor, each of the image sensors is operable to capture light using a different respective one of red, green and blue (RGB) color channels;

dividing each of the captured initial images into predetermined portions;

determine an image sharpness level for corresponding predetermined portions of each of the captured initial images;

determining the highest one of the determined image sharpness levels; and
generating the captured image of the scene on the basis of image data from one or
more of the captured initial images.
generating, on the basis of image data from each of the captured initial images, the captured image of the scene so that a portion of the captured image of the scene corresponding to the corresponding predetermined portions of each of the captured initial images has a sharpness level equal to the determined highest image sharpness level generating including transporting the image sharpness level of the one of the corresponding predetermined portions of the captured initial images which has the determined highest image sharpness level to the other corresponding predetermined portions of the captured initial images; and

combining the one of the corresponding predetermined portions of the captured initial images which has the determined highest image sharpness level with the other corresponding predetermined portions of the captured initial images to which the determined highest image sharpness level has been transported.
Claim 15. A recording medium storing a computer program for controlling a computer to perform a method according to claim 14.
 Claim 12. A non-transitory recording medium storing a computer program for controlling a computer to perform a method according to claim 11.
Claim 16. An optical scope system for capturing an image of a scene comprising means configured to perform a method according to claim 14.
Claim 13. An optical scope system for capturing an image of a scene comprising circuitry configured to perform a method according to claim 11.


Notice re prior art available under both pre-AIA  and AIA 
11. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
12. 	Examiner has cited particular columns and line numbers or figures in the references
as applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14. 	Claims 1, 5, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duckett, III (10,571,679 B2).
15. 	With regard to claim 1, Duckett, III discloses an optical scope system for capturing an
image of a scene, i.e., area to be imaged/image space (See for example, Fig. 2), the endoscope
system comprising: a plurality of image sensors each operable to capture a respective initial
image of the scene (See for example items 214 and 216, in Fig. 2B and the associated text); a
lens arrangement operable to receive light from the scene (See for example, items 204 and 211,
in Fig. 2B, and the associated text) and to form each initial image on each respective image
sensor, each image sensor being located at a different respective distance from the lens
arrangement (See for example, Fig. 2B, and the associated text); and an image processor
operable to generate the captured image of the scene on the basis of image data from one or more
of the captured initial images (See for example, col. 9, lines 5-15). Thus, each of the
requirements of claim 1 is met.
With regard to claim 5, the optical scope system according to claim 1, wherein each of
the plurality of image sensors is located along a different respective optical path (item 12) with
respect to the lens arrangement (See for example, Fig. 2 and the associated text).
Claim 14 is rejected the same as claim 1 except claim 14 is a method claim. Thus,
argument similar to that presented above for claim 1 is applicable to claim 14.
Claim 15 is rejected the same as claim 14. Thus, argument similar to that presented
above for claim 14 is applicable to claim 15. Claim 15 distinguishes from claim 15 only in that it
recites a recording medium storing a computer program. Fortunately, Duckett, III (See for
example, col. 12, lines 18-20) teaches this feature.
Claim 16 is rejected the same as claim 1. Thus, argument similar to that presented above
for claim 1 is applicable to claim 16.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16. 	Claims 1-3, 5-6, and 11-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McDowall (2013/0038689 A1).
17. 	With regard to claim 1, McDowall an optical scope system for capturing an image of a
scene, i.e., tissue, the endoscope system (See for example, Figs. 2 and 8 and the associated text)
comprising: a plurality of image sensors (See for example, items 810R and 815R, in Fig. 8A)
each operable to capture a respective initial image of the scene, i.e., first and second images; a
lens arrangement (See for example, item 804, in Fig. 8A) operable to receive light from the scene
(See for example, paragraph 0286) and to form each initial image on each respective image
sensor (See for example, paragraphs 0295-0296), each image sensor being located at a
different respective distance from the lens arrangement (See for example, paragraph 0292 and
0296); and an image processor (dual enhancement module, among others) operable to generate the captured image of the scene on the basis of image data from one or more of the captured
initial images (See for example 0297 or item 264, in Fig. 2). Thus, each of the requirements of
claim 1 is met.
With regard to claim 2, the optical scope system according to claim 1, wherein the image
processor is operable to: determine an image sharpness level for corresponding portions of each
of the captured initial images (See for example, paragraph 0298, lines 4-7); determine the
highest, i.e., larger, one of the determined image sharpness levels (See for example, paragraph
0298, lines 7-9); and generate, on the basis of image data from each of the captured initial
images, the captured image of the scene so that a portion of the captured image of the scene
corresponding to the corresponding portions of each of the captured initial images has a
sharpness level equal to the determined highest image sharpness level (See for example,
paragraph 0298, lines 9-11).
With regard to claim 3, the optical scope system according to claim 2, wherein: each of
the image sensors is operable to capture light using each of red, green and blue (RGB) colour
channels (See for example, paragraph 0294, lines 6-9); and the image processor is operable to
generate the portion of the captured image of the scene corresponding to the corresponding
portions the captured initial images on the basis of the one of the corresponding portions of the
captured initial images which has the determined highest image sharpness level (See for
example, paragraph 0298, lines 9-11).
With regard to claim 5, the optical scope system according to claim 1, wherein each of
the plurality of image sensors is located along a different respective optical path, i.e., shorter and
longer path, with respect to the lens arrangement (See for example, Fig. 8A).
With regard to claim 6, the optical scope system according to claim 1, wherein the lens
arrangement is operable to receive light from the scene captured by an optical instrument (See
for example, Fig. 2) and to form the initial image of the scene on each image sensor using the
received light, wherein the distance of each respective image sensor from the lens arrangement is
determined on the basis of one or more characteristics of the optical instrument (See for example,
paragraph 0299).
With regard to claim 11, the optical scope system according to claim 6, wherein the
optical instrument is an endoscope (See for example, Fig. 2 and 8A).
With regard to claim 12, the optical scope system according to claim 11, wherein the
endoscope is a medical endoscope (See for example, paragraph 0297)
	With regard to claim 13, an endoscopic system comprising an optical scope system
according to claim 6 and an optical instrument configured to capture light from the scene for use
by the lens arrangement of the optical device in forming an initial image of the scene on each
image sensor of the optical device (See for example, Figs. 2 and 8A).
Claim 14 is rejected the same as claim 1 except claim 14 is a method claim. Thus,
argument similar to that presented above for claim 1 is applicable to claim 14.	
Claim 15 is rejected the same as claim 14. Thus, argument similar to that presented
above for claim 14 is applicable to claim 15. Claim 15 distinguishes from claim 14 only in that it
recites a recording medium storing a computer program. Fortunately, McDowall (See for
example, paragraph 0350) teaches this feature.
Claim 16 is rejected the same as claim 1. Thus, argument similar to that presented above
for claim 1 is applicable to claim 16.
Claim Rejections - 35 USC § 103
18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McDowall ‘689 in
view of Takenaga, et al. (US 2016/0286187 A1).
20. 	With regard to claim 4, McDowall discloses all of the claimed subject matter as already
addressed above in paragraph 17, and incorporated herein by reference. McDowall further
discloses the image processor is operable to generate the portion of the captured image of the
scene corresponding to the corresponding portions of the captured initial images by: transporting
the image sharpness level of the one of the corresponding portions of the captured initial images
which has the determined highest image sharpness level to the other corresponding portions of
(See for example, paragraph 0293), combining the one of the corresponding portions of the
captured initial images which has the determined highest image sharpness level with the other
corresponding portions of the captured initial images to which the determined highest image
sharpness level has been transported (See for example, paragraph 0298), and a sensor that
functions as a monochrome sensor. When a monochrome sensor is used, the sharpness from the
image captured by the monochrome sensor is transferred to the color image if the focus of the
two images is not too different, e.g., the two images are focused in the vicinity of the point where sharpness curves 885, 886 of the two images intersect (See FIG. 8E) (See for example, paragraph 0293). McDowall does not expressly call for each of the image sensors is operable to capture light using a different (emphasis added) respective one of red, green and blue (RGB) colour channels. However, the use of multiple color image sensors in an endoscope system is well
known as evidenced by Takenaga, et al. (See for example, paragraph 0035). Before the effective
filing date of the claimed invention, it would have been obvious to a person of ordinary skill in
the art to incorporate the teaching as taught by Takenaga, et al. into the system of McDowall,
and to do so would at least provide a mechanism in obtaining a combined image having a greater
depth of field. Therefore, it would have been obvious to combine McDowall with Takenaga, et
al. to obtain the invention as specified in claim 4.
21. 	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall
‘689 in view of Duckett, et al. (US 10,324,300 B2).
22. 	With regard to claim 7, McDowall discloses all of the claimed subject matter as already
addressed above in paragraph 17, and incorporated herein by reference. McDowall does not
expressly call for a plurality of image sensor adjustment devices each operable to adjust the
distance of a respective one of the image sensors from the lens arrangement. However, Duckett,
et al. (See for example, col. 5, lines 49-55) teaches this feature. Before the effective filing date
of the claimed invention, it would have been obvious to a person of ordinary skill in the art to
incorporate the teaching as taught by Duckett, et al. if for no other reason than to expand a usable depth of field for the endoscope (See for example. Col. 1, line 67- col. 2, line 1). Therefore, it would have been obvious to combine McDowall with Duckett, et al. to obtain the invention as specified in claim 7.
With regard to claim 10, the optical scope system according to claim 9, wherein the
information for determining the distance of each respective image sensor from the lens
arrangement comprises (a) the distance of each respective image sensor from the lens
arrangement, (b) one or more optical properties of the optical instrument on the basis of which the controller is configured to calculate the distance of each respective image sensor from the
lens arrangement, or (c) an identifier of the optical instrument on the basis of which the
controller is configured to consult a database in order to obtain the distance of each respective
image sensor from the lens arrangement or the one or more optical properties of the optical
instrument for calculating the distance of each respective image sensor from the lens
arrangement (See for example, col. 5, lines 49-55 of Duckett, et al.).
23.	 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall ‘689
in view of Duckett, et al. as applied to claims 7 and 10 above, and further in view of Iddan
(2005/0143624 A1).
24. 	With regard to claim 8, McDowall (as modified by Duckett, et al.) discloses all of the
claimed subject matter as already addressed above in paragraph 22, and incorporated herein by reference. McDowall (as modified by Duckett, et al.) does not expressly call for a user interface operable to receive information from a user for determining the distance of each respective image sensor from the lens arrangement; and a controller operable to control the image sensor adjustment devices to adjust the distance of each respective image sensor from the lens
arrangement on the basis the received information. The problem to be solved by this limitation
may therefore be regarded as how to adjust distance of each respective image sensor from the
lens arrangement. Confronted with this mentioned problem the person skilled in the art would
look for alternatives in the field of image processing in an endoscope system. The skilled person
would therefore find Iddan disclosing manual adjustment of the distance between an image
sensor and a lens (See for example, paragraph 0050). Before the effective filing date of the
claimed invention, it would have been obvious to a person of ordinary skill in the art to combine
the teaching of McDowall (as modified by Duckett, et al.) with Iddan. The motivation for doing so is for no other reason than to adjust the distance between the sensor and the lens arrangement
using information given by a user. Therefore, it would have been obvious to combine McDowall
(as modified by Duckett, et al.) with Iddan to obtain the invention as specified in claim 8.
With regard to claim 9, the optical scope system according to claim 7, comprising:
an instrument interface operable to receive information from the optical instrument for
determining the distance of each respective image sensor from the lens arrangement; and a
controller operable to control the image sensor adjustment devices to adjust the distance of each
respective image sensor from the lens arrangement on the basis the received information (See for
example, paragraph 0050 of Iddan).
Conclusion
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665